Case 2:19-cv-03087-JMA-AYS Document 19 Filed 04/21/21 Page 1 of 2 PageID #: 602
                                                                                                FILED
                                                                                                CLERK
                                                                                      2:03 pm, Apr 21, 2021
                                                                                         U.S. DISTRICT COURT
 UNITED STATES DISTRICT COURT
                                                                                    EASTERN DISTRICT OF NEW YORK
 EASTERN DISTRICT OF NEW YORK                                                            LONG ISLAND OFFICE
 ----------------------------------------------------------------X         For Online Publication Only
 LUIS RAMIREZ,

                                             Plaintiff,

               -against-                                                     ORDER
                                                                             19-CV-3087 (JMA) (AYS)
 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                                               Defendant.
 ----------------------------------------------------------------X

 AZRACK, United States District Judge:

         Plaintiff Luis Ramirez (“Plaintiff”) commenced this action pursuant to 42 U.S.C. § 405(g)

 for review of the final decision of Nancy A. Berryhill, the Acting Commissioner of the Social

 Security Administration (“Defendant”), finding that he is not entitled to disability insurance

 benefits under Title II of the Social Security Act. The parties cross-moved for judgment on the

 pleadings. (ECF Nos. 12, 14.) I referred these motions to Magistrate Judge Anne Y. Shields for

 a report and recommendation on December 21, 2020.                   Judge Shields issued a report and

 recommendation, dated March 31, 2021, recommending that Plaintiff’s motion for judgment on

 the pleadings be granted and Defendant’s cross-motion for judgment on the pleadings be denied.

 She further recommended that this case be remanded to the Commissioner for further proceedings.

 (ECF No. 18.)

         In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

 novo determination of those portions of the report or . . . recommendations to which

 objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); --
                                                    see ---
                                                        also ----------
                                                             Brown v. Ebert, No. 05–CV–5579,

 2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The Court “may accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.
Case 2:19-cv-03087-JMA-AYS Document 19 Filed 04/21/21 Page 2 of 2 PageID #: 603




 § 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

 reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

 51 (E.D.N.Y. 2008).

        To date, no objections have been filed to the report and recommendation and the deadline

 for filing any such objections has passed.      I have reviewed Judge Shields’s report and

 recommendation for clear error and, finding none, I hereby adopt her comprehensive and well-

 reasoned report and recommendation as the opinion of the Court. Accordingly, the Court

 GRANTS Plaintiff’s motion for judgment on the pleadings and DENIES Defendant’s cross-

 motion for judgment on the pleadings. This case is remanded to the Commissioner for further

 proceedings in accordance with this Court’s direction.

 SO ORDERED.

 Dated: April 21, 2021
        Central Islip, New York

                                                             /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
